Citation Nr: 0210335	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for tinnitus.  

(Entitlement to service connection for degenerative arthritis 
of the cervical spine; entitlement to service connection for 
a left shoulder disability, as secondary to the service-
connected lumbar spine disability, entitlement to an 
increased rating for a degenerative disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling; and entitlement to an increased rating for a 
hiatal hernia, currently evaluated as 10 percent disabling 
will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veteran's affairs (VA).  

The Board is undertaking additional development regarding the 
issues of entitlement to service connection for degenerative 
arthritis of the cervical spine, entitlement to service 
connection for a left shoulder disability, as secondary to 
the service-connected lumbar spine disability, entitlement to 
an increased rating for a degenerative disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling, and entitlement to an increased rating for a 
hiatal hernia, currently evaluated as 10 percent disabling 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  

The veteran's October 16, 1997 VA Form 9 reflects his 
selection of a Central Office hearing before a member of the 
Board.  However, this request was rescinded by his October 
27, 1997 VA Form 9 on which he indicated his preference for 
an RO hearing before a hearing officer.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's tinnitus has been associated with noise 
exposure during his military service, and the date of onset 
of that condition has been determined to be about 1968 or 
1969.  


CONCLUSION OF LAW

Tinnitus was incurred during the veteran's active wartime 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA) 
was enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This new statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claims before 
the Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45,260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate his claims.  In particular, the 
Board notes that VA has obtained records in the custody of 
VA.  This and other evidence obtained has been associated 
with the veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  In addition, the January 2002 letter 
informed the veteran of changes brought about by VCAA, the 
type of evidence that he would need to substantiate the 
claims and measures that VA would take to assist him in 
developing his claims. 

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, the veteran was 
afforded the opportunity to provide testimony at an RO 
hearing in March 1998.  However, he has not indicated that 
there exist certain records that have not yet been associated 
with his claims folder.  In view of the above, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA of 2000 have been satisfied in this 
case.  38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 
1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, the Board notes that in March 1998, the veteran 
provided testimony to the effect that he first noticed 
ringing in the ears in the mid-1960s.  The veteran contends 
that he developed this condition as a result of noise 
exposure during his active service.  In particular, he 
mentions that he worked on the flight line and in material 
supply where he was exposed to hazardous noise without ear 
protection.  The veteran's DD Forms 214 verify his reported 
military occupations, as it is noted that the veteran served 
in flight transportation and material supply.  The veteran's 
service medical records contain a January 1962 hearing 
conservation data report showing that the veteran was exposed 
to noise on the job and wore ear protection either seldom or 
never.  The service medical records do not contain any 
reference to tinnitus, however.  

The first documented evidence of tinnitus is contained in 
reports of VA examination and treatment in the 1980s.  A 
January 1980 VA outpatient treatment report reflects a 
history of hearing loss and tinnitus.  In addition, the 
report of the April 1997 VA examination shows that the 
veteran related a history of noise exposure including 24 
years in the Air Force where he worked around flight line 
noises and machinery noises for approximately 13 of those 
years.  The recorded impression was that the veteran was 
found to have tinnitus, that the date of onset was about 1967 
or 1968, and that the symptoms were periodic and the 
condition bilateral.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  

In the instant case there is no documented evidence of 
disability during service or until many years after the 
veteran's separation from service.  However, it is within the 
competence of the veteran to attest to what he experienced.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran is indeed competent to report ringing in the ears 
from service to present.  Likewise, there is current evidence 
of disability, a medical nexus and the absence of definitive 
evidence to rebut the opinion.  Thus, at the minimum the 
positive and negative evidence is in relative equipoise.  
Accordingly, the veteran is afforded the benefit of the 
doubt, and service connection is granted for tinnitus.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

